Citation Nr: 0211960	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-21 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West Supp. 2002) for malignant melanoma of the scalp.  


REPRESENTATION

Appellant represented by:	Gerald W. Wright, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from March 1969 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Board remanded the case in November 
2001 for additional evidentiary development.  

In June 2001, the appellant testified at a travel board 
hearing before the undersigned, a Member of the Board 
designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2001).  
A transcript of the hearing is of record.  

This claim before the Board involves compensation under 
38 U.S.C.A. § 1151 (West Supp. 2002).  The record includes a 
memorandum indicating that the appellant's counsel also 
sought to file a torts claim pursuant to 28 U.S.C.A. § 171 
(West 1991) (concerning the United States Court of Federal 
Claims).  The Board directs the RO's attention to this matter 
and urges it to refer it to VA's Regional Counsel.  


REMAND

In its November 2001 remand, the Board explained that 
compensation may be paid under 38 U.S.C.A. § 1151 (West Supp. 
2002) for additional disability alleged to have resulted from 
the omission or failure by VA to diagnose or treat an 
underlying disease or injury.  See VAOPGCPREC 5-2001.  The 
Board also set forth the elements of a claim under section 
1151 and highlighted the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159) (regulations implementing the VCAA).  

The Board directed that the RO contact Dr. G. at the Tulsa VA 
outpatient clinic and ask him whether he recalled or had a 
record of examining the appellant on April 15, 1999, or 
otherwise in late March or in April 1999.  If so, Dr. G. was 
to indicate whether the appellant asked him to examine any 
lesion or bump on his scalp, and, if so, to describe any such 
lesion.  The relevant timeframe was from late March 1999 
through about April 15, 1999.  

The Board continued that, if Dr. G. indicated a recollection 
of examining a lesion on the appellant's scalp in late March 
to mid-April 1999, and described its appearance, or provided 
copies of treatment records reflecting such examination and 
describing the lesion, then the RO should arrange for review 
of the file by a VA dermatologist for an opinion as to 
whether Dr. G., in April 1999, exercised the degree of care 
and skill ordinarily required of members of the medical 
profession with respect to diagnosis and treatment of the 
appellant's scalp lesion.  This review should be obtained, if 
possible, from a dermatologist associated with another 
VA medical facility than the Tulsa VA outpatient clinic.   

The RO, in a November 2001 letter, asked Dr. G. if he had any 
record or recollection of examining the appellant on April 
15, 1999, or otherwise in late March or April 1999, for any 
bump or lesion on his scalp.  The RO asked that Dr. G. 
respond in a written memorandum and submit any notes of 
treatment or consultation.  The record contains no response 
from Dr. G., although Dr. G. is listed as an addressee in 
VA's electronic mail system and thus presumably remains 
employed by VA.  In undertaking development to assist a 
claimant, VA must make as many requests as are necessary to 
obtain relevant records from a Federal department (including 
its own records), and may end efforts only if it is concluded 
that the records do not exist or further efforts to obtain 
those records would be futile.  See 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(2) and (3)).  Furthermore, the appellant is 
entitled to compliance with the Board's remand directives, 
and such compliance extends to all areas and employees of VA, 
both the RO and VA physicians.  Stegall v. West, 11 Vet. App. 
268, 271 (1999).  It may well be that there are no other 
notes concerning a visit with Dr. G. in March or April 1999, 
other than the April 2, 1999 treatment record contained in 
the computer medical record.  However, until a response of 
some kind is received from Dr. G., or from the outpatient 
clinic indicating that such further records do not exist, it 
is not possible to assure the claimant that VA has undertaken 
all reasonable efforts to retrieve such records and that they 
do not exist.

The case is REMANDED for the following development:

1.  In conducting the development below, 
the RO must ensure compliance with all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 1991 & Supp. 2002) and 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  

2.  Contact Dr. G. at the Tulsa 
VA outpatient clinic and ask him whether 
he has any record or recollection of 
examining the appellant on April 15, 
1999, or otherwise in late March or in 
April 1999.  Ask Dr. G. to review the 
appellant's medical records at the VA 
outpatient clinic, and draw his attention 
to a treatment note dated April 2, 1999.  
Ask Dr. G. whether he has any 
recollection that the appellant asked him 
to examine any bump or lesion on his 
scalp at that visit or on any other visit 
in late March to April 1999, or if he has 
any notes from such a visit other than 
those contained in the computerized 
records.  If Dr. G has such a 
recollection or such other notes, ask him 
to provide a copy of the notes or to 
describe any such bump or lesion.  Dr. G. 
should be asked to respond to these 
questions in a written memorandum, and to 
provide any notes of such visit, which 
must then be associated with the claims 
file.  If Dr. G. has no recollection of 
such an instance, or if he has no notes 
other than those contained in the 
computer record for April 2, 1999, he 
should so state.  A response, whether 
positive or negative, must be received 
from Dr. G. or from the Tulsa VA 
outpatient clinic.

Efforts to obtain such records should 
continue until it is reasonably certain 
that the records do not exist.  A 
response from Dr. G. or the outpatient 
clinic that no such records exist would 
suffice.  See 66 Fed. Reg. 45,620, 45,631 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(2) and 
(3)).

3.  After the response from Dr. G. or the 
outpatient clinic is received, review it.  
If Dr. G. has no recollection of being 
consulted by the appellant about a small 
bump or lesion on his scalp in March or 
April 1999, and has no additional notes 
or records other than the April 2, 1999, 
treatment note of record, review the 
claims file and readjudicate the claim 
providing the appellant and his attorney 
a supplemental statement of the case if 
the determination is adverse.

If, however, Dr. G. indicates that he 
recollects examining a small bump or 
lesion on the appellant's scalp in March 
or April 1999, or provides additional 
treatment notes for such a visit, the 
claims file should be referred to a VA 
dermatologist for an opinion as to 
whether Dr. G., exercising the degree of 
skill and care ordinarily required of the 
medical profession, reasonably should 
have diagnosed as possibly malignant the 
small bump or lesion of the scalp 
described by the appellant as having 
existed in April 1999.  The dermatologist 
should review the claims folder, Dr. G.'s 
report, the appellant's hearing 
testimony, and the June 2001 medical 
opinion of Kenneth A. Muckala, M.D.  The 
dermatologist's opinion should address 
whether the examination or treatment by 
Dr. G. in March or April 1999 showed 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
fault that was the proximate cause of 
additional disability from the malignant 
melanoma of the scalp.  If the requested 
opinion cannot be rendered without resort 
to speculation and conjecture, the 
dermatologist should so state.

The file review and opinion should be 
obtained from a VA dermatologist 
associated with a VA medical facility 
other than the Tulsa VA outpatient 
clinic.  The medical rationale for any 
opinion expressed must be provided.  

4.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


